******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
U.S. BANK, NATIONAL ASSOCIATION, TRUSTEE v.
            MOSES NELSON ET AL.
                 (AC 38638)
            DiPentima, C. J., and Sheldon and Blue, Js.
         Argued March 21—officially released May 9, 2017

    (Appeal from Superior Court, judicial district of
Fairfield, Hon. Alfred J. Jennings, Jr., judge trial referee
[judgment of strict foreclosure; motion to open]; Hon.
   Richard P. Gilardi, judge trial referee [motion to
                        dismiss].)
  Moses Nelson, self-represented,                 the     appellant
(named defendant).
  David M. Bizar, for the appellee (plaintiff).
                                  Opinion

  PER CURIAM. The self-represented defendant Moses
Nelson1 appeals from the denial of his motion to dismiss
the underlying strict foreclosure judgment rendered by
the trial court in favor of the plaintiff, U.S. Bank,
National Association, as Trustee for Bank of America
Funding Corporation 2007-1. On appeal, the defendant
makes a variety of claims challenging the court’s rulings
on his motion to open the judgment of strict foreclosure
and motion to dismiss the underlying strict foreclo-
sure action.
   After reviewing and considering the record in this
case, the briefs and the arguments of the parties on
appeal, we conclude that the court properly denied the
defendant’s motion to open because once the law day
passed the title of the property vested in the plaintiff
and not the defendant.2 See Deutsche Bank National
Trust Co. v. Pardo, 170 Conn. App. 642, 652, A.3d
   (2017) (‘‘[a] critical factor to be recognized in connec-
tion with a motion to reopen a judgment of strict fore-
closure is that the motion must be heard, and not merely
filed, prior to the vesting of title’’ [internal quotation
marks omitted]). We also conclude that the defendant’s
challenge to the court’s denial of his motion to dismiss
based on the plaintiff’s standing lacks merit.
      The judgment is affirmed.
  1
    PNC Bank, National Association, was also named as a defendant but is
not involved in this appeal. Our references to the defendant are to Nelson.
  2
    To the extent that the defendant has challenged the authority of the
plaintiff to transact business in Connecticut, we note that his answer to the
complaint did not raise that issue as required under Practice Book § 10-46.